Case 2:17-cv-04609-RAO Document 86 Filed 04/27/21 Page 1 of 2 Page ID #:753


                                             127( &+$1*(6 0$'( %< &2857
  1

  2

  3

  4

  5

  6

  7

  8                      UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10   HUNG V. VU, D.D.S., A                 Case No.: 2:17-cv-04609-RAO
      PROFESSIONAL DENTAL CORP.,
 11   d/b/a Vu Orthodontics,                CLASS ACTION
 12               Plaintiff,                [PROPOSED] ORDER
                                            CONCERNING NOTICE BY
 13         vs.                             PUBLICATION RE:
                                            SETTLEMENT AND
 14   ICARE CREDIT SOLUTIONS, LLC,          SUBSEQUENT CASE SCHEDULE
      d/b/a iCare Financial LLC; and DOES
 15   1 – 10, inclusive;
                                            Complaint Filed: February 16, 2017
 16               Defendants.               Trial: None currently Scheduled
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


      [PROPOSED] ORDER CONCERNING NOTICE BY PUBLICATION RE: SETTLEMENT
                       AND SUBSEQUENT CASE SCHEDULE
Case 2:17-cv-04609-RAO Document 86 Filed 04/27/21 Page 2 of 2 Page ID #:754




  1         The Court, having considered the Joint Status Report re Publication Notice
  2   of Settlement filed by Plaintiff Hung V. Vu, D.D.S., A Professional Dental
  3   Corp., d/b/a Vu Orthodontics, on behalf of the settlement class (“Plaintiff”), and
  4   Defendant iCare Credit Solutions, LLC, d/b/a iCare Financial LLC (“iCare” or
  5   “Defendant”) (collectively, the “Parties”), and for good cause appearing, hereby
  6   rules as follows:
  7              As set forth in Exhibit “2” to the Parties’ Joint Status Report, the
  8               Parties’ proposed text for the notice by publication to the settlement
                                          7KH SDUWLHV VKDOO UHYLVH WKH GHDGOLQH WR FRQWDFW
  9               class is approved;
                                           WKH DGPLQLVWUDWRU WR $XJXVW  
 10              Plaintiff is to set up the advertising with the ADA News to give the
 11               putative class notice of the proposed settlement through publication.
 12               Plaintiff shall ensure that the notice is published three times by the
 13               ADA News in the three issues set to be released in the third week of
 14               June 2021, the first week of July 2021, and the third week of July
 15               2021;
 16              Settlement class members shall have until August 13, 2021 to initiate
 17               contact with the settlement administrator for purposes of receiving a
 18               claim form. Settlement class members shall, however, have until
 19               September 3, 2021 to submit their claim forms to the settlement
 20               administrator or opt-out from the settlement; and
 21              Plaintiff shall file his Amended Motion for Final Approval of Class
 22               Action Settlement and Motion for Attorneys’ Fees, Costs, and
 23               Enhancement Award by September 17, 2021 with a hearing set for
                          
 24               October 15. 2021 at 10:00 a.m.
 25         IT IS SO ORDERED.
 26

 27   DATED: _______________
              April 27, 2021                 ___________________________________
                                             THE HON. ROZELLA A. OLIVER
 28                                          United States Magistrate Judge
                                     2
      [PROPOSED] ORDER CONCERNING NOTICE BY PUBLICATION RE: SETTLEMENT
                       AND SUBSEQUENT CASE SCHEDULE
